OPINIÓN CONCURRENTE EMITIDA POR EL
JUEZ ASOCIADO SR. DEL TORO.
La mayoría de los jueces que forman este Tribunal Supremo, opina, en resumen, que debe confirmarse la resolu-ción apelada por el fundamento en que expresamente la basó *1198el juez sentenciador, esto es, porque vencido el término fijado en el artículo 299 del Código de Enjuiciamiento Civil, enmen-dado por la ley número 70 de 1911, la corte de distrito no tenía facultades para aprobar el pliego de excepciones y la relación- de hechos, y llega a la conclusión de que no es apli-cable a casos de esta naturaleza el artículo 140 del Código de Enjuiciamiento Civil invocado por la parte apelante.
A mi juicio el espíritu que informa el artículo 140 de nues-tro Código de Enjuiciamiento Civil, igual al 473 del Código de Enjuiciamiento Civil de California, es tan amplio y liberal y la jurisprudencia interpretativa del mismo ha ensanchado tanto sus límites, que en la actualidad no puede negarse que, en propios casos, podría un juez sentenciador admitir, trami-tar y aprobar una exposición presentada después de vencido el término fijado por la ley. Esto no quiere decir en modo alguno que sostenga que puede prorrogarse un término des-pués de vencido. Lo que sostengo es que, en propios casos, en bien de la justicia y por justa causa debidamente alegada y probada, puede permitirse que se archive un pliego de excep-ciones o relación de hechos después de vencido el término legal. En tal caso no se prorroga un término anterior ven-cido, sino que se concede un término especial y nuevo.
En el caso de Sprigg v. Barner, 118 Cal., 591, se decidió que una “relación de hechos” podía considerarse como uno de los “procedimientos” a que.se refiere el artículo 473 del Código de Enjuiciamiento Civil de California.
En el de Baker v. Borello, 131 Cal., 615, se resolvió que un pliego de excepciones o una exposición del caso, podían enmendarse de acuerdo con lo dispuesto en el artículo 473 del indicado código.
Y la doctrina de que la corte de distrito tiene facultad, en propios casos, para admitir un pliego de excepciones des-pués de vencido el término, de conformidad con el artículo 473 tantas veces citado, se sostiene en los casos de Stonesifer v. Kilburn, 94 Cal., 33, 43, y Kaltschmidt v. Weber, 145 Cal., 596, 597.
*1199En tal virtud, habiendo llegado a la conclusión de que la corte de distrito pudo considerar la petición que se le hizo y resolverla por sus propios méritos, dos soluciones pueden adoptarse por el Tribunal Supremo al decidir el recurso esta-blecido, a saber: devolver el caso a la corte inferior para que baga uso de su discreción y resuelva la cuestión que se le formulara, o considerarla el mismo Tribunal Supremo y resol-verla en definitiva. Atendidas las circunstancias del caso, se impone la última solución.
Para que una corte de distrito esté justificada en pres-cindir de lo dispuesto en el artículo 299 del Código de Enjui-ciamiento Civil, enmendado en 1911, y, usando de las facul-tades que le confiere el 140 del mismo cuerpo legal, permitir la presentación de un pliego de excepciones después de ven-cido el término, es necesario que se alegue y demuestre una causa verdaderamente justa y extraordinaria. Examinados los hechos que motivaron las resoluciones de la Corte Suprema de California en los casos citados de Stonesifer v. Kilburn, y Kaltschmidt v. Weber, se verá que se trataba de erro-res sufridos en la computación de los términos, errores que quedaron explicados a satisfacción de la corte por la prueba ofrecida por las partes interesadas.
Un examen de los hechos consignados en la opinión de la mayoría demuestra que no sucede lo mismo en el presente caso. Según el affidavit presentado, el abogado del peticio-nario no enfermó hasta el día 10 de julio de 1913 en que pre-cisamente vencía el término para la presentación del pliego. No se alega en la moción que el pliego estaba preparado para ser presentado el día 10 y si no lo estaba, sabía el abogado que tendría necesidad de solicitar, una prórroga del término legal. Un escrito de prórroga es de fácil redacción y la pru-dencia aconseja que se presente con alguna antelación al vencimiento del término. Además, la enfermedad del abogado duró, según se expresa en el affidavit, del 10 al 15, del 18 al 21 y del 24 al 25 de julio de 1913, y no se explica por qué du-rante los períodos que median entre el 15 y el 18 y el 21 y *1200el 24 no pudo siquiera exponerse a la 'corte el hecho de la enfermedad del letrado y solicitarse la concesión de un tér-mino especial para la presentación del pliego. Y resalta aun más esta falta de explicación criando se considera qne la úl-tima recaída del letrado en su enfermedad terminó el 25 de julio y no fné hasta el 30 .qne se presentó la moción, cnando ya el abogado de la parte contraria había archivado en la Secretaría de la Corte Snprema nna solicitad pidiendo la desestimación del recurso.
Considerando el caso, pnes, por sns propios méritos, es necesario concluir qne la cansa alegada no es suficiente para justificar la pretensión del apelante, y, en su consecuencia, qne bajo cualquier aspecto que se la considere es justa y debe confirmarse la resolución apelada.